           Case 2:19-cv-00014-MJP-MLP Document 111 Filed 08/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    JOE J.W. ROBERTS, JR.,

 9                                    Plaintiff,              Case No. C19-014-MJP-MLP

10            v.                                              ORDER RE-NOTING DEFENDANTS’
                                                              MOTION FOR SUMMARY
11    VILMA KHOUNPHIXAY, et al.,                              JUDGMENT

12                                    Defendants.

13

14           This is a civil rights action proceeding under 42 U.S.C. § 1983. On September 26, 2019,

15   Defendants filed a summary judgment motion in this matter which was noted for consideration

16   on October 18, 2019. (Dkt. # 48.) The motion was subsequently re-noted for February 28, 2020

17   to allow Plaintiff additional time to respond. (See Dkt. # 77 at 7.) Despite being granted a

18   substantial extension of time to file a response to Defendants’ summary judgment motion

19   Plaintiff failed to do so, opting instead to file a series of motions relating to his access to legal

20   materials and requesting appointment of counsel. (See Dkt. ## 79, 80, 87, 92.)

21           On April 17, 2020, this Court issued an Order denying Plaintiff’s motions and advising

22   the parties it would address Defendants’ pending summary judgment motion separately. (Dkt. #

23   102.) Plaintiff, however, quickly filed an appeal of the April 17th Order which caused the Court
     ORDER RE-NOTING DEFENDANTS’ MOTION
     FOR SUMMARY JUDGMENT - 1
           Case 2:19-cv-00014-MJP-MLP Document 111 Filed 08/06/20 Page 2 of 2




 1   to strike Defendants’ summary judgment motion from the calendar pending resolution of the

 2   appeal. (See Dkt. # 105.) Plaintiff’s appeal has now been resolved and Defendants’ summary

 3   judgment motion may therefore be placed back on the Court’s motion calendar. As indicated

 4   above, Plaintiff has yet to file any response to Defendants’ summary judgment motion despite

 5   being afforded ample time to do so. Nonetheless, the Court deems it appropriate to grant Plaintiff

 6   one final opportunity to file a response before it proceeds to resolution of Defendants’ motion.

 7          Accordingly, this Court hereby ORDERS as follows:

 8          (1)     Defendants’ motion for summary judgment (dkt. # 48) is RE-NOTED on the

 9   Court’s calendar for consideration on September 18, 2020. If Plaintiff wishes to file a response

10   to Defendants’ motion, he must do so not later than September 14, 2020. Absolutely no further

11   extensions will be granted. Thus, if Plaintiff fails to file a response to Defendants’ motion by the

12   established deadline, the Court will proceed immediately to resolution of the motion.

13          (2)     The Clerk shall provide copies of this Order to Plaintiff, to counsel for

14   Defendants, and to the Honorable Marsha J. Pechman.

15          DATED this 6th day of August, 2020.

16


                                                   A
17

18                                                 MICHELLE L. PETERSON
                                                   United States Magistrate Judge
19

20

21

22

23
     ORDER RE-NOTING DEFENDANTS’ MOTION
     FOR SUMMARY JUDGMENT - 2
